Order entered February 18, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01329-CV

                              ZIA UL-HAQ SHEIKH, Appellant

                                               V.

                                     JANE DOE, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-08987

                                           ORDER
       This order addresses the clerk’s record and appellee’s motion requesting four pages of

appellant’s brief be sealed and appellant ordered to file a redacted version for public access. We

begin with the clerk’s record, which consists of one sealed volume and one unsealed volume.

Although the sealed volume includes a copy of the trial court’s July 26, 2019 and October 11,

2019 orders permanently sealing certain court records in accordance with Texas Rule of Civil

Procedure 76a, many of the documents in the sealed volume are not subject to the sealing orders

and certain documents in the unsealed volume should be in the sealed volume. Accordingly, we

STRIKE the clerk’s record and ORDER Dallas County District Clerk Felicia Pitre to file a

corrected record in accordance with the trial court’s July 26th and October 11th orders no later

than February 28, 2020.
           As to appellee’s motion, we note appellant’s brief, which was filed February 10, 2020,

exceeds the word limit under appellate rule 9.4 by over 4,000 words. See TEX. R. APP. P. 9.4(i).

Accordingly, we STRIKE the brief. We ORDER appellant to file, no later than March 13,

2020, a brief that complies with appellate rule 9.4 and the briefing requirements set forth in

appellate rule 38.1. See id. 9.4, 38.1. We DENY appellee’s motion as moot.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and the

parties.

                                                     /s/     KEN MOLBERG
                                                             JUSTICE